393 Pa. 32 (1958)
Donnelly & Suess, Inc.
v.
Lilley, Appellant.
Supreme Court of Pennsylvania.
Argued April 29, 1958.
June 3, 1958.
*33 Before JONES, C.J., MUSMANNO, JONES and COHEN, JJ.
J.B.H. Carter, with him Thomson F. Edwards, Federico F. Mauck, Pepper, Bodine, Frick, Scheetz and Hamilton, and Wright, Mauck Hawes and Spencer, for appellant.
Gilbert P. High, with him High, Swartz, Childs and Roberts, and Moore, Panfil & James, for appellees.
OPINION PER CURIAM, June 3, 1958:
Judgment affirmed on the opinion of President Judge KNIGHT reported at 12 Pa. D. & C. 2d 383.